Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
It is noted that present claims 1-20 were previously allowed as set forth in the Notice of Allowance mailed 08/27/21. In light of the filing of a proper RCE on 11/02/21, prosecution of pending claims 1-20 was reopened. It is noted that present claims 1-20 remain allowable over the "closest" prior art Bachman et al., Nagaoka and Bescup et al. for the reasons of record as set forth in the Notice of Allowance mailed 08/27/21 and re-stated below.
Information Disclosure Statement
The information disclosure statement filed 11/02/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a copy of item C11 does not appear to be provided. While a 7 pg document titled “Swarco” is provided, this does not appear to correspond to item C11.
The information disclosure statement filed 11/02/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, items C10 and C12-C17 are not in English. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Bachman et al. (US 2017/0242165), Nagaoka (WO 2007/092635) and Bescup et al. (US 2009/0291292) for the following reasons:
Bachman et al. teaches a pavement marking comprising a spherical retroreflective element, wherein the retroreflective element comprises a composite core comprising a plurality of first beads that is at least one of a sand core, sand, glass, polymer, or ceramic and a plurality of second beans at a perimeter of the composite core, wherein the plurality of first beads are entirely distributed throughout.
However, Bachman et al. fails to disclose a binder and wherein the plurality of second beads has a second refractive index that is different from the first refractive index as required in claim 1.
Nagaoka teaches a road surface marking material comprising a reflective element and substrate containing binder, wherein the reflective element comprises a composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer: a plurality of second beads having a second refractive index that is 
However, Nagaoka fails to teach wherein the plurality of first beads are entirely distributed throughout the composite core as required in claim 1.
Bescup et al. teaches a paving marking comprising reflective element and substrate containing paint or epoxy, wherein the reflective element comprises a composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer, wherein a plurality of second beads are at a perimeter of the composite core.
However, Bescup et al. fails to teach 	a core consisting of a composite core, wherein the plurality of first beads are entirely distributed throughout the composite core as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787